Citation Nr: 9905140	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  97-17 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for below-the-knee 
amputation of the left leg, secondary to service-connected 
bilateral frozen feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

The veteran had active service from November 1943 to November 
1945.

This matter arises before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for below-the-knee amputation of 
the left leg, secondary to the veteran's service-connected 
bilateral frozen feet.

This matter previously was before the Board in February 1998, 
at which time it was remanded to the RO for additional 
development.  Specifically, the Board requested that the 
veteran be afforded examinations by orthopedic and vascular 
specialists to determine the nature and etiology of the 
below-the-knee amputation of the left leg. The veteran 
underwent a VA examination in September 1998 and the Board is 
satisfied that the examiner complied with the Remand 
directives. 


FINDING OF FACT

The medical evidence does not show a nexus between the 
veteran's service-connected residuals of frozen feet and a 
below-the-knee amputation of the left leg.  


CONCLUSION OF LAW

A below-the-knee amputation of the left leg is not 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.310(a) (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Pertinent Law and Regulations

In well grounded cases, service connection may be granted for 
disability arising from disease or injury incurred in or 
aggravated by active service in the Armed Forces.  
38 U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998). Regulations also provide that service connection may 
be allowed for any disease diagnosed after service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.309(d) (1998).
Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may further be granted for a disorder aggravated 
by a service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

A well grounded claim is a meritorious claim, capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
To establish a well grounded claim for service connection, 
the United States Court of Veterans Appeals (Court) requires 
a showing of three basic evidentiary elements: (1) a medical 
diagnosis of a current disability; (2) medical, or in some 
circumstances, lay evidence of an inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), aff'g sub nom. Epps v. Brown, 9 Vet. App. 341 (1996).

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

The nature of the issue determines the quality and quantity 
of evidence needed to satisfy the burden of establishing a 
well grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  If the determinative issue involves medical 
etiology (such as the nexus between current disability and an 
in-service injury or disease), medical diagnosis, or medical 
causation, the appellant must offer competent medical 
evidence sufficient to support a plausible claim.  Id.  
Alternatively, if the determinative issue turns on fact, such 
as whether a particular injury occurred, lay testimony will 
suffice to establish a well grounded claim as long as the 
other elements are satisfied.  Id.; see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  For the limited 
purpose of determining whether a claim is well grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 5 
Vet. App. 19, 21 (1993).  The claim need not be conclusive; 
however, the allegations must be supported by credible and 
competent evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

When all the evidence has been assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event; or, whether the preponderance of 
the evidence is against the claim, in which case, the 
veteran's claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

II. Factual Background

A review of the veteran's claims file reveals that the RO 
granted service connection for residuals of frozen feet in a 
January 1946 rating decision and assigned a 10 percent 
evaluation effective from November 1945.  Before the RO at 
that time were the veteran's service medical records that 
reveal a diagnosis of bilateral trench feet due to exposure 
to cold weather.  Subsequently, the veteran provided a VA 
hospitalization report dated August 1946 for treatment of 
back and hip pain.  The veteran complained of a weak knee at 
that time.  On VA examination conducted in March 1971, the 
veteran complained that his left knee and leg bothered him 
when he was having troubles with his back.  Upon examination, 
the examiner reported that other than his back, the veteran's 
joints had full range of motion, and no redness, swelling, 
atrophy, or tenderness was noted.

In a September 1975 VA orthopedic examination of the 
veteran's feet, the examiner reported that there were good 
pulsations throughout, no ulcerations, and rendered a 
diagnosis of residuals of frostbite.  A VA medical report 
dated in August 1981 indicates treatment for complaints of 
pain and soreness, and difficulties with walking.  No edema 
was found in the lower extremities.  Diagnoses of diabetes 
and frostbite of the feet were rendered.  Outpatient records 
for September 1981 disclose complaints of pain and soreness 
in the veteran's feet.  

The record also includes a report from VA examination 
conducted in November 1981 in which the veteran stated that 
the pain in his feet had increased over the past couple of 
years.  On examination, the examiner reported that the skin 
on the veteran's feet was scaly, cool to touch, and color 
return after finger pressure was delayed.  The examiner 
stated that a neurological examination of the lower 
extremities revealed excellent knee and ankle jerks 
bilaterally and excellent vibratory sensation.  The examiner 
reported that diabetic neuropathy was not evident.  The 
examiner diagnosed residuals of frostbite bilaterally, 
atherosclerotic arterial insufficiency of both feet, 
osteoarthritis of both knees, and aortic and common iliac 
artery aneurysms.  He noted that it was impossible to 
determine which was causing the most problem and that, in his 
opinion, it was a combination of his arterial vascular 
disease and residuals of frostbite.  In pertinent part, a 
contemporaneous x-ray study revealed no abnormality of the 
legs and no evidence of arterial calcifications of the legs 
or feet.

In a rating action dated in December 1981, the RO increased 
the evaluation of the veteran's service-connected residuals 
of frozen feet from 10 percent to 30 percent.

A VA hospital report for treatment in August 1990 discloses 
the veteran's history of frostbite, diabetes, status post 
aorta bi-iliac graft, and peripheral vascular disease.  The 
results from a cardiovascular exam include a regular heart 
rate, rhythm without murmur, rub, or gallop.  As to the lower 
extremities, the examiner noted dependent rubor, dry, 
cracking, and flaking skin.  Minimum edema was evident, and 
the examiner stated that the veteran lacked positional sense 
of his lower extremities.  An impression of atherosclerotic 
disease was noted.  The record also contains VA outpatient 
and hospital records dated from March to December 1990 
related to treatment of peripheral vascular disease and 
residuals of frostbite of the feet.  Overall, the veteran 
complained of decreased sensation and pain radiating from the 
left leg to the ankle.  Noted was a small ulcer on the toe of 
the veteran's left foot that had not improved over time.  

An electromyography conducted in May 1990 disclosed generally 
normal findings related to the lower left extremity.  An x-
ray study at that time showed minimal hallux valgus on the 
left foot.  In an entry dated in October 1990, the examiner 
noted that the veteran's symptoms were complicated by his 
history of frostbite and degenerative joint disease.  In a 
hospital summary dated in October 1990 for cardiac 
catheterization, the physician noted the veteran's 1/2 cm. 
ulceration on the anterior aspect of the veteran's third toe 
of the left foot.  Due to the veteran's history of frostbite, 
the examiner noted that it was difficult to distinguish 
whether the veteran's pain was totally vascular in nature, in 
other words, whether it derived entirely from arterial 
insufficiency, or if some component of the nerve damage 
attributable to previous episodes of frostbite accounted for 
the pain.  

At that time, the examiner felt that if the veteran's 
ulceration healed, that would indicate that the veteran had 
adequate arterial supply to his feet.  However, if the 
ulceration did not heal, that would indicate that the veteran 
had inadequate arterial supply to his feet and his symptoms 
would be attributable to peripheral vascular disease.  The 
relevant discharge diagnoses were peripheral vascular disease 
with claudication, ulceration on anterior surface of the 
third toe of the left foot, and a history of bilateral 
frostbite to the feet.

Thereafter, the record includes a February 1991 medical 
record of a left fem pop bypass.  VA hospital and outpatient 
treatment records from March to November 1996 generally show 
that in April 1996, the veteran underwent a total left knee 
replacement and received treatment.  Thereafter, the reports 
also show that the veteran experienced increased occlusion 
and additional symptoms associated with the lower extremity.  
A June 1996 clinical entry also indicated that a diabetic 
ulcer of the left great toe had developed.  In August 1996, 
it was noted that he had a several month history of dry 
gangrene of the first and second toes of his left foot.  It 
was determined that he had nonreconstructable disease.  Due 
to vascular insufficiencies of the left lower extremity, a 
left below-the-knee amputation was performed in September 
1996.  The discharge diagnoses were left below-the-knee 
amputation; diabetes mellitus; coronary artery disease status 
post; coronary artery bypass graft; peripheral vascular 
disease; and status post abdominal aortic aneurysm repair.  
The records also show that the wound was reopened and closed 
in October 1996.

A VA examination conducted in September 1998 disclosed 
generally the veteran's history of frozen feet and chronic 
cardiac disease.  Diagnoses rendered include chronic coronary 
artery disease, status post bypass surgery; a long-standing 
history of peripheral vascular disease; chronic diabetes; 
past history of frozen feet; and chronic obstructive 
pulmonary disease.  An assessment was given regarding the  
veteran's prior medical history, including peripheral 
vascular problems and below-the-knee amputation, diabetes, 
and chronic cardiovascular disease.  The examiner offered an 
opinion that no relationship exists between the veteran's 
prior frozen feet problems dated back to 1944 and treatment 
pursued thereafter.  

In a Board hearing in January 1998, the veteran testified 
that he has been service-connected for residuals of frozen 
feet for about 50 years.  Transcript (T.) at 3.  He also 
stated that he was diagnosed with diabetes approximately 10 
years ago, at which time he had been receiving treatment for 
his feet.  T. at 3.  The veteran reported that he was treated 
with salves and lotion for his cracked feet, but basically, 
did not receive treatment for his circulation problems.  T. 
at 5.  Additionally, the veteran testified that about seven 
or eight years after he was diagnosed with diabetes, he 
underwent the below-the-knee amputation.  T. at 5.  When 
questioned whether any doctor in service had ever told the 
veteran that he may lose a limb as a result of his frostbite, 
the veteran stated that at one point, he thought it was a 
possibility, but that it did not happen until 50 years later.  
T. at 7.  The veteran stated that he currently experiences 
circulation problems.  T. at 8.  

The veteran further testified that after his knee was 
amputated, the leg began to swell and that he did not have 
good circulation.  T. at 9.  He also stated that after 
service, he had his circulation checked about each six 
months.  T. at 10.  When the veteran's spouse was questioned 
about the veteran's circulation problems, she stated that he 
had those problems from the time she first met him.  T. at 
10.  Further, she testified that on many occasions, she has 
rubbed Vaseline on the veteran's feet to help relieve the 
dryness and cracked skin.  T. at 10, 11.  She also stated 
this was going on before the veteran was diagnosed with 
diabetes.  T. at 10, 11.  After the veteran was diagnosed 
with diabetes, the veteran's spouse stated that she did not 
notice any differences with the veteran's problems until he 
had the sores on his toes.  T. at 11.  The veteran then 
stated that the doctor never told him whether the circulatory 
problems were due to the diabetes or the sores.  T. at 13.  

The veteran also stated that he has had continuous problems 
with the skin of his feet cracking and opening up since he 
experienced the frostbite in service.  T. at 17.  He 
remembers that his doctors used to comment on how red his 
feet were before he was diagnosed with diabetes.  T. at 18.  
The veteran also testified that since his heart surgery, he 
has had problems with his feet swelling.  

III.	Analysis

Initially, the Board finds that this veteran has presented a 
well grounded claim within the meaning of 38 U.S.C.A. § 5107, 
in that he has submitted a claim that is plausible, capable 
of standing on its own.  Murphy v. Derwinski, 1 Vet. App. 78.  
Specifically, the veteran has presented evidence of current 
disability that possibly is the result of his service-
connected residuals of bilateral frostbite of the feet.  
38 C.F.R. § 3.310(a).  Thus, the Board will review the 
veteran's service connection claim on its merits.

Following a thorough analysis of the record, the Board has 
determined that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a below-the-knee amputation of the left leg, secondary to 
frozen feet.  Significantly, the veteran has failed to 
provide competent evidence to demonstrate that his left lower 
extremity amputation is the result of, or is proximately due 
to, his service-connected disability.  Id.  A review of the 
record reveals that service-connection was granted for 
residuals of frostbite of the feet in 1946.  The question for 
consideration is whether the veteran's subsequent below-the-
knee amputation was necessitated by the veteran's residuals 
of frostbite or other pathology.  

Under the provisions of 38 C.F.R. § 3.303(d) and § 3.310 
provide that service connection may be granted for any 
disease diagnosed after service, when all the evidence 
establishes that the disease was incurred in service or when 
it is shown to be the result of or proximately due to 
service-connected disability.  The record in its entirety in 
this case does not contain competent data to substantiate 
that the amputation of the lower left extremity was caused by 
or the result of the veteran's service-connected feet 
disability.  In fact, due to the somewhat conflicting and 
unclear evidence of record, the Board remanded this case in 
February 1998 to the RO for further development, to include a 
vascular and orthopedic examination to determine the nature 
and etiology of the veteran's below-the-knee amputation.  It 
is the evidence submitted pursuant to the Board's remand that 
is most determinative of the outcome of this case.  

Specifically, during the VA examination conducted in 
September 1998, the examiner stated that the veteran has 
severe peripheral vascular disease, as established by the 
record, and that such disease resulted in a below-the-knee 
amputation due to ischemic vascular problems.  Further, and 
most significantly, the examiner offered an opinion that no 
relationship existed between the veteran's service-connected 
residuals of frozen feet and treatment rendered thereafter.  
Thus, in this respect, the veteran has not established that 
his most recent amputation was due to his service-connected 
frozen feet disability.

Nonetheless, the Board does recognize that other medical 
opinions of record have suggested that the veteran's below-
the-knee amputation could have been due to vascular arterial 
insufficiencies or, alternatively, due to nerve damage that 
occurred as a result of the frostbite.  However, ultimately, 
no competent opinion was given or medical evidence submitted 
to support that the veteran's below-the-knee amputation was 
due to or aggravated by his service-connected disability.  
Allen v. Brown, 7 Vet.App. 439.  For example, notations were 
made in the October 1990 VA hospital discharge summary to the 
effect that due to the veteran's history of frostbite, it was 
difficult to determine the exact cause of the veteran's pain 
and symptomatology.  At that time, the veteran had a small 
ulceration on the third toe on his left foot and it was 
determined that the ulceration should be observed over time 
to see if it healed.  Notations in the record disclose that 
an indication of adequate circulation would be if the 
ulceration were to heal properly.  Alternatively, however, if 
the ulceration were not able to heal, it would be a sign that 
the veteran had inadequate arterial supply to his feet, and 
his symptoms, therefore, would be due primarily due to 
peripheral vascular disease.  According to the veteran's 
record as relates to his ulceration, his veteran's symptoms 
continued to progress and the ulcer did not heal properly.  
Thus, in this regard, the clinical data and medical opinions 
substantiate that the veteran's problems were primarily due 
to a vascular insufficiency.  

Although the Board does not doubt the words and recollections 
of the veteran and his spouse, the veteran has not offered 
competent evidence in support of his claim of secondary 
service connection.  The Board agrees that the veteran has 
submitted competent evidence of multiple health problems and 
attempted to relate some of them to his service-connected 
disability.  However, absent objective medical evidence to 
provide an etiological basis in favor of the veteran's claim, 
the Board must conclude that the preponderance of the 
evidence is against the claim for service connection on a 
secondary basis for a below-the-knee amputation.  
Essentially, there is not an approximate balance between the 
positive and negative evidence in this veteran's record.  The 
Board acknowledges that the most recent medical opinion given 
during VA examination in September 1998 fully addresses the 
determinative issue, that is whether the veteran's amputation 
was due to or proximately caused by his service-connected 
frozen feet.  Thus, since the examiner in that instance did 
not find a basis for determining service connection on a 
secondary basis, the Board must, therefore, deny this 
veteran's claim. 


ORDER

Entitlement to service connection for a below-the-knee 
amputation of the left leg is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

